Exhibit 10.1

Short-Term Incentive Plan of John H. Heyman

2010 STI Goals

 

Name: John Heyman    Job Title: CEO Effective Dates of Plan: 1/1/10 – 12/31/10
   Business Unit: Entire company STI Potential: 100% of Base Salary    Manager:
Board of Directors

Goals:

 

Goal Description

  

Weight

  

Payout
Timing

    

Budget

(show qtrly if applicable)

    

Target

(show qtrly if applicable)

   Comments

Company Operating Income – 67%

paid at Budget &

33% paid linearly between

Budget & Target

   100%    Annual     

Q1 = N/A

Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = [xxxxxx]*

    

Q1 = N/A

Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = [xxxxxx]*

  

 

* Filed under an application for confidential treatment.